Order unanimously affirmed without costs. Memorandum: There is no merit to the contentions of respondent that Family Court failed to consider adequately his individual needs or that the court’s direction that respondent be placed in the custody of the New York State Division for Youth is not the least restrictive alternative commensurate with respondent’s needs and the need to protect the community (see, Family Ct Act § 352.2 [2]; § 353.3 [4]). Respondent was adjudicated a juvenile delinquent and placed on probation. Probation was revoked because respondent skipped school, committed an assault, violated established curfew rules, and was beyond his mother’s control. Respondent subsequently was placed on Juvenile Intensive Supervision probation and committed the underlying criminal act during that subsequent term of probation. The record supports the court’s determination that a full-time structured environment is necessary and that placement at Lincoln Hall is the least restrictive alternative that would serve that need. (Appeal from Order of Monroe County Family Court, Taddeo, J.— Juvenile Delinquency.) Present—Balio, J. P., Fallon, Callahan, Davis and Boehm, JJ.